*560
Judgment is affirmed.

On February 13, 1890, the mayor and aldermen “ Resolved, that the advertisement of a call for an election to issue'and sell bonds be amended as follows : that the sale of bonds, if approved at this election, shall be confined to twenty-two thousand dollars, of which ten thousand dollars shall be a donation from the city to the Girls’ Industrial School, and twelve thousand dollars shall be applied as advancement for the same purpose, to he refunded to the city hereafter by the directors of said Girls’ Industrial School.” The election was held ■on March 13, 1890; and after examining the returns it was ascertained and declared that more than two thirds of the qualified voters of the city had voted for the sale of bonds; and bonds to the amount of $22,000-were issued and sold. On February 21, 1893, a petition was presented to the mayor and aldermen, signed by two hundred and forty-eight persons, alleging themselves to be citizens, voters and tax-payers, asking that the mayor and aldermen issue bonds not to exceed $10,000 in amount for the erection of suitable buildings for the Middle Georgia M. & A. College, said building to be and remain the property of the city, etc. Thereupon the mayor and aldermen passed a resolution reciting the presentation of this petition and the fact of the former election, and ordering an issue of twenty bonds of the city of the denomination of $500 each, maturing in the year 1923', bearing interest at six per cent, per annum, payable semi-annually, and directing how the proceeds ■of sale should be applied.
The grounds for injunction set up by the petition are, that the act of the legislature of 1889 (Acts 1889, p. 933) is unconstitutional, it requiring “ the assent of two thirds of such qualified voters voting at said election,” whereas the constitution of 1877, article 7, section 7, paragraph 1,' requires the assent of two thirds of the qualified voters of the city; that the act Í3 void also, as providing for a case fully covered by a previous general law, to wit the act of 1879 found in sections 508 (i-m) of the code, under the constitution, code, §§5027-8; that neither the notice of the election of March, 1890, nor that of the proposed election of 1893, stated how much of the principal and interest on the bonds was to be paid annually; that the assumed authority in the election of 1890, was for the issuance of bonds to the amount of $22,000 and no more; that the election in 1890 did not authorize the issuance of $10,000 of bonds in 1893; and that the issue of bonds now advertised is absolutely without authority of any election as required by law. The petition also alleges that the amendment of February 13, 1890, to the resolution authorizing the election to be held, which amendment confined the amount of bonds to be issued to $22,000, was because of a protest on the part of certain citizens and voters. The answer of the mayor and aldermen denies that there was any protest filed by any number of citizens to the election as ordered, but alleges that if this was true, the action of the mayor and aldermen in amendiug the call for the election was beyond the power and authority given them by the act of 1889, and that the act being ^carried by the lawful vote required, the mayor and aider-men could not change or alter its terms or requirements. The answer further alleges, that the signers to the petition for the proposed issue of bonds were all citizens and qualified voters of the city, but that no election was necessary or could be lawfully held, because by the constitution and act only one election is authorized; that the petition was merely the expression of the wishes of the citizens and only to give evidence of the people’s will; that the law does not require any notice m the call for election of how the bonds will be paid, but if it did, the-mayor and aldermen did give notice by ordinance duly enacted and published as above set forth; and they deny that the law required that they should at any time give any notice to the electors of how much of the principal and interest on the bonds was to be paid annually.
Whiteield & Allen, for plaintiff in error.